DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 28, 2020.  Claims 1, 14, and 17 have been amended.  Claims 1, 4, and 13-17 are currently pending and under examination.

	This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/ES2015/070797, filed November 6, 2015, which claims priority to Spanish patent document No. ESP201431630, filed November 6, 2014.



Withdrawal of Rejections:


	The previous rejection of claims 1, 4, and 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 4, and 13-17 under 35 U.S.C. 103 as being unpatentable over Parekkadan et al., and further in view of Centeno et al., as evidenced by Londhe et al., is withdrawn.



New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites in relevant part a “method for the prevention, relief, or treatment of osteoarthritis in a subject in need thereof… wherein the pharmaceutical composition is infused to the site of the osteoarthritis” (emphasis added).  This claim is indefinite, because it is unclear what would be included or excluded as a site for infusion of the composition for the prevention of osteoarthritis, as “prevention” necessarily means that no site is yet present.  To overcome this rejection, it is suggested that “prevention” be removed from the claim.    
Claims 4 and 13-17 are included in this rejection as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2012/0052049; Published 2012), and further in view of Centeno et al. (US 2009/0010896; Published 2009 – Previously Presented).
With regard to claims 1, 4, 13, 16, and 17, Woods et al. teach a method for treating osteoarthritis in a cat, dog, horse, or human subject by administering a pharmaceutical composition, the composition consisting of conditioned media containing mesenchymal stem cell (MSC) factors, which is the intracellular content of at least one isolated mesenchymal stem cell, the composition further comprising MSCs (Para. 14, 40-44; Claim 1, 4, 6, 10).  As administration of a pharmaceutical composition that contains MSCs allowed for subjects with osteoarthritis to discontinue pain medication (Para. 112-113), the mesenchymal stem cells of the taught composition are a therapeutic agent, including an analgesic agent. 
While Woods et al. teach intravenous and topical administration of the composition (Para. 13, 18), it is not specifically taught that the composition is infused to the site of the injury.
Centeno et al. teach methods and compositions for isolating and implanting MSCs into a target site in a subject, including for the treatment of conditions including osteoarthritis (Abs.; Para. 1, 13, 59).  

With regard to claims 14 and 15, Woods et al. teach that the MSCs used for the composition can be allogeneic or autologous (Para. 8, Line 6-7).  

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 



Conclusion

No claims are allowable.

Art of Record:

Harmon et al., US 2007/0292401, Published 2007 (treatment of soft tissue and musculoskeletal conditions by administration of stem cell products, including stem cell lysate).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653